Citation Nr: 1422490	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from May 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.      

In his June 2012 substantive appeal, the Veteran requested a Board video conference hearing, which was scheduled in February 2014.  However, despite receiving notice of the hearing at his current address of record, the Veteran failed to appear and has not filed a motion seeking a new hearing.  

As set forth on the front page of this decision, the Board has characterized the issue on appeal to encompass all possible acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of an April 2014 brief submitted by the Veteran's representative and additional VA treatment records located in Virtual VA, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.  Moreover, the Veteran's record in VBMS does not contain any documents at this time. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and he has not claimed any stressors related to a fear of hostile military or terrorist activity; he does not currently have a diagnosis of PTSD based on a corroborated stressor of personal assault.

2.  An acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter was sent in April 2010 that fully addressed all notice elements referable to his claim for service connection.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  The notice also provided the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5).  Moreover, the letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Veteran was sent another notice in November 2013 requesting further information concerning his PTSD claim, to include his in-service stressors.  The Board recognizes that this subsequent VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the subsequent December 2013 supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Board finds that no further notice is necessary.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of VA treatment and Social Security Administration (SSA) records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was scheduled for a VA examination with respect to his psychiatric disorder in November 2013.  The claims file documented that the Veteran failed to appear at this examination.  There is no indication that notice of this examination was sent to the wrong address.  A supplemental statement of the case was issued in December 2013 clearly indicating that the Veteran had failed to report for this examination.  Further, the Veteran's representative was copied on the supplemental statement of the case to which there has been no response.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claim for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of her claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, as the Board must base its decision on the current evidence of record without the benefit of a VA examination.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

During the course of the appeal, the regulations for PTSD were amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Further, as Board the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's principal claimed stressor is that he was physically assaulted.    

Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

For purposes of the analyses below, the Board notes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted that his life was threatened numerous times while on board ship by fellow service members who threatened to toss him overboard.  Specifically, he reported that, in September 1972, he was grabbed and held by his feet over the side of the moving ship, which happened twice in one week.  He indicated that he did not report it for fear of retaliation.  He also reported that he began abusing alcohol during this period due to these incidents.  He relates having nightmares due to these incidents, although his statement regarding whether those nightmares started in service is not clear.  See VA Form 9 received June 2012.

Service treatment records are silent with respect to any psychiatric symptoms or diagnoses of psychiatric disabilities.  Significantly, the Veteran's August 1973 service examination prior to discharge showed that he was clinically evaluated as psychiatrically normal.  However, importantly, service personnel records do document numerous disobedience issues.  For example, in March 1972, the Veteran was restricted due to three counts of disobedience of a lawful order.  In October and November 1972, he was cited for failure to report to place of duty.  He was also cited for an authorized absence in December 1972.  

The records also include several statements from friends and family members concerning the Veteran's bitter feelings and great dislike for the Navy as well as inability to adjust to the regimentation and discrimination.    

However, post service, there was no indication that the Veteran suffered from a psychiatric disorder related to service until the Veteran filed his current claim seeking service connection in March 2010, almost 37 years after his discharge from service.  

Post service VA treatment records showed that, in February 2008, the Veteran sought treatment for cocaine and alcohol dependence.  The following month, he was admitted to treatment.  He reported using alcohol since 1971.  

SSA records showed that the Veteran was receiving disability benefits beginning in October 2007 for mood disorders and personality disorders.  A June 2008 mental status examination done for SSA benefit purposes gave diagnoses of major depressive disorder, severe and recurrent with psychotic features; and alcohol dependence in sustained remission.  With respect to his military experience, the Veteran reported that he had no combat experience but did experience racism and indicated that it was not a good experience.  However, nothing in this report linked any current psychiatric disability to service.  

The Veteran was also afforded a VA examination in July 2008 for evaluation of a mental disorder for pension purposes.  However, the claims file was not available for review.  Nevertheless, the examiner observed that the Veteran had never been diagnosed with PTSD.  The Veteran reported being in good health until 2006 when he began experiencing psychiatric symptoms including crying for no reason, low mood, insomnia, brief suicidal thoughts, etc.  It was observed that he sought treatment at the VA in September 2007.  Following evaluation the Veteran was admitted to the addiction recovery unit.  Importantly, it was noted that the Veteran last worked in 2006 and denied that any psychiatric symptoms had interfered with his ability to work.  

The examiner observed that the Veteran had a history of onset of psychiatric symptoms in 2006.  The Veteran had a full complement of depressive symptoms and, thus, met the criteria for a diagnosis of major depressive disorder.  It was noted that he had been abstinent from alcohol since September 2007.  The diagnoses were major depressive disorder, single episode, moderately severe; and alcohol dependence, in remission.  

Follow up VA treatment records continued to show treatment for psychiatric symptoms.  A history of depression and PTSD was noted.  PTSD was questionably due to military.  However, a December 2012 PTSD screening test was negative. 

Initially, with respect to the claim for PTSD, based on the medical evidence of record, it does not appear that the Veteran has a diagnosis of PTSD.  Importantly, VA treatment records appear to indicate a history of PTSD, but do not provide a diagnosis of PTSD based on the Veteran's in-service personal assault stressors.  A July 2008 VA examination found no history of PTSD.  Important for this claim, the Veteran failed to report for VA examination which had been scheduled in an effort to develop his PTSD claim.  As such, the Board must rely on the current evidence of record which does not show a diagnosis of PTSD which conforms to DSM-IV criteria.  

Moreover, based on the medical evidence of record, the Board must find that service connection for an acquired psychiatric disorder other than PTSD is also not warranted.  Service treatment records are silent with respect to any findings pertaining to a psychiatric disorder.  Importantly, the Veteran was clinically evaluated as psychiatrically normal at the time of his discharge examination.  Moreover, there is no competent medical evidence linking any current psychiatric disability to service.  

Significantly, the first post-service evidence of a psychiatric disorder related to service is when the Veteran filed his current claim in May 2010, almost 37 years after the Veteran's discharge from service.  Likewise, the first post service evidence concerning any psychiatric problems was in 2006, approximately 33 years after service, which is when the Veteran reported at the July 2008 VA examination that his psychiatric symptoms began.  A lengthy period without evidence of treatment tends to weight against the claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The description of symptoms by the Veteran himself also tends to weigh against an in-service onset or etiology.  The Veteran reports the onset of alcohol abuse in 1971, but primary alcohol abuse may not be service-connected.  There is no competent evidence that substance abuse results as a means to self-medicate a psychiatric disorder.

The Veteran has generally described nightmares, but his descriptions of onset are vague.  However, the Veteran provided a very specific description to a VA examiner in 2008 that his psychiatric symptoms began in 2006, which is many years after service.  The Board places greater probative weight to his specific report of symptomatology to the VA examiner, as it was made in the context of receiving an appropriate diagnosis and is consistent with the separation assessment of a normal psychiatric status and the overall evidentiary record showing treatment for psychiatric symptoms many years after service.  

Notably, the Veteran's discharge examination revealed no psychiatric disorder.  It would be reasonable to assume that if he was experiencing symptoms at that time, he would have reported them.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Similarly, based on the Veteran's own history given at the July 2008 VA examination, the first post-service evidence of any psychiatric problems was in 2006.  It would be reasonable to assume that if he had begun experiencing such symptoms in service, he would have reported it at that time.  Rucker, supra; Williams, supra.  

The Board acknowledges that the Veteran holds a diagnosis of major depressive disorder with psychotic features.  To the extent he manifests a psychosis, as held above, the Board does not find credible evidence of chronic psychotic symptoms in service or within one year of service discharge.  Thus, the credible evidence does not demonstrate continuity of a psychosis since service.  See Walker, supra.

The Board has also considered statements from the Veteran self-diagnosing PTSD, and attributing his current psychiatric problems to events in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to describe his psychiatric symptoms.  However, he is not competent to render a diagnosis of PTSD or speak to the etiology of any psychiatric diagnosis as medical expertise is required to speak to these medical issues, and the Veteran is not shown to possess the requisite training and experience to competently address these issues.  In this respect, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Further, as noted above, service connection for substance abuse is generally not allowed by law.  See 38 U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, again, if the substance abuse was acquired as a result of a service-connected disability, then service-connection is available.  See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  Nevertheless, in the instant case, as the Veteran is not service-connected for any disabilities, service connection for substance dependency, including alcohol and cocaine dependence, as secondary to a service-connected disability is not warranted.  38 C.F.R. § 3.310.

Lastly, the Board observes that the SSA records showed a diagnosis of personality disorders.  However, personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R.  § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, given the lack of any showing of any disease or injury in service, the Board finds no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for any personality disorder.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER


Service connection an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


